            Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 1 of 12
                                                                               FILED
                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT ARKANSAS

                                                                               OCT 2 3 2020
                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSASJAMES W.~M>f4lACK, CLERK
                                CENTRAL DIVISION       By: _ _1--~-~a=.-____,,===
                                                                                   ·           DEPCLERK

MARQUISA WINCE, and
MARY CANTWELL,
                                                                                       PLAINTIFFS,
v.                               Case No. 4:20-CV-1274-JM

JOHN THURSTON, in his official capacity as the
Secretary of State of Arkansas and his official
capacity as Chairman of the Arkansas State
Board of Election Commissioners; SHARON
BROOKS, in her official capacity as a member
of the Arkansas State Board of Election
Commissioners; JAMES HARMON SMITH, III, in
his official capacity as a member of the
Arkansas      State     Board   of    Election
Commissioners; BILENDA HARRIS-RITTER, in
her official capacity as a member of the
Arkansas      State    Board    of    Election
Commissioners; CHARLES ROBERTS, in his
official capacity as a member of the Arkansas
State Board of Election Commissioners;
WILLIAM LUTHER, in his official capacity as a
member of the Arkansas State Board of
Election Commissioners; and JAMES SHARP,
in his official capacity as a member of the
Arkansas      State    Board    of Election
Commissioners,
                                                                                  DEFENDANTS.


                                           ANSWER

       Defendants file this Answer to Plaintiffs' Complaint (attached to Doc. No. 1, Notice of

Removal), which brings claims under the U.S. Constitution and the Arkansas Constitution, and

respond to the numbered paragraphs in the Complaint with the following correspondingly num-

bered paragraphs. Except as otherwise specifically admitted in this Answer, Defendants deny

every allegation in the Complaint, including any allegations in the Complaint's headings and

footnote.
              Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 2 of 12



         1.       This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendants deny any allegations in this para-

graph.

         2.       This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendants lack knowledge or information suffi-

cient to form a belief about the truth of the allegations in this paragraph.

         3.       This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendants lack knowledge or information suffi-

cient to form a belief about the truth of the allegations in this paragraph. Defendants deny that

Plaintiffs are entitled to any relief from this court.

         4.       Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

         5.       Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

         6.       Defendants admit that John Thurston is the Arkansas Secretary of State. The rest

of this paragraph contains legal arguments and conclusions to which no response is required. To

the extent a response is required, Defendants deny any remaining allegations in this paragraph.

         7.       Defendants admit that Sharon Brooks, James Harmon Smith, III, Bilenda Harris-

Ritter, Charles Roberts, Williams Luther, and James Sharp are members of the State Board of

Election Commissioners. The rest of this paragraph-including the subparagraphs--contains le-

gal arguments and conclusions to which no response is required. To the extent a response is re-

quired, Defendants deny any remaining allegations in this paragraph.




                                                    2
             Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 3 of 12



        8.       Defendants deny that Plaintiffs are entitled to the relief listed in this paragraph.

The rest of this paragraph contains legal arguments and conclusions to which no response is re-

quired. To the extent a response is required, Defendants deny any remaining allegations in this

paragraph.

        9.       As of the time of filing this Answer, Defendants lack knowledge or information

sufficient to form a belief about the truth of the allegations in this paragraph.

        10.      This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendants deny any remaining allegations in this

paragraph.

        11.      Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

        12.      Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

        13.      Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

        14.      Defendants admit that on August 7, 2020, Governor Asa Hutchinson entered Ex-

ecutive Order No. 20-44. Defendants deny that this paragraph adequately paraphrases the execu-

tive order and direct the Court to the text of the executive order itself. Additionally, this para-

graph contains legal arguments and conclusions to which no response is required. To the extent

a further response is required, Defendants deny any remaining allegations in this paragraph.




                                                    3
          Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 4 of 12



        15.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph. Additionally, this paragraph contains legal arguments

and conclusions to which no response is required. To the extent a further response is required,

Defendants deny any remaining allegations in this paragraph.

        16.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

        17.     Defendants admit that on October 13, 2020, Governor Asa Hutchinson entered

Executive Order No. 20-48. Defendants deny that this paragraph adequately paraphrases the ex-

ecutive order and direct the Court to the text of the executive order itself. Additionally, this par-

agraph contains legal arguments and conclusions to which no response is required. To the extent

a further response is required, Defendants lack knowledge or information sufficient to form a be-

lief about the truth of the allegations in this paragraph.

        18.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

        19.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

       20.      Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

        21.     Defendants deny that this paragraph adequately paraphrases the cited provisions

and direct the Court to the text of the provisions themselves. Additionally, this paragraph con-

tains legal arguments and conclusions to which no response is required. To the extent a further

response is required, Defendants deny any remaining allegations in this paragraph.




                                                   4
           Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 5 of 12



         22.      Defendants deny that this paragraph adequately paraphrases the provisions gov-

erning the processing and counting of absentee ballots and direct the Court to the text of the pro-

visions themselves. Additionally, this paragraph contains legal arguments and conclusions to

which no response is required. To the extent a further response is required, Defendants deny any

remaining allegations in this paragraph.

         23.      Defendants deny that this paragraph adequately paraphrases the provisions gov-

erning the processing and counting of absentee ballots and direct the Court to the text of the pro-

visions themselves. Additionally, this paragraph contains legal arguments and conclusions to

which no response is required. To the extent a further response is required, Defendants deny any

remaining allegations in this paragraph. 1

         24.      Defendants admit that EO 20-44 provides: "A suspension of Arkansas law to the

extent necessary to address an anticipated increase in absentee voting at the August 11, 2020,

Special Elections and that November 3, 2020, General Election, so election officials, as defined

by Arkansas Code Annotated§ 7-1-101, may, pursuant to Arkansas Code Annotated§ 7-5-416,

open outer envelopes, process, and canvass absentee voter correspondence up to fifteen (15) days

before the day of the Special or General Election to coincide with early voting under Arkansas

Code Annotated§ 7-5-418." Defendants otherwise deny that this paragraph adequately para-

phrases the cited provision and executive order and direct the Court to the text of the provision

and executive order themselves. Additionally, this paragraph contains legal arguments and con-

clusions to which no response is required. To the extent a further response is required, Defend-

ants deny any remaining allegations in this paragraph.




     1 This footnote contains legal arguments and conclusions to which no response is required. To the extent a fur-

ther response is required, Defendants deny any remaining allegations in this footnote.


                                                         5
          Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 6 of 12



       25.      Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       26.     Defendants deny the allegations in this paragraph.

        27.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

        28.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

        29.     Defendants deny that this paragraph adequately paraphrases the executive order

and direct the Court to the text of the executive order itself. Additionally, this paragraph con-

tains legal arguments and conclusions to which no response is required. To the extent a further

response is required, Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.

        30.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

        31.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.




                                                  6
         Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 7 of 12



        32.    Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

        33.    This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this para~raph.

        34.    Defendants deny that this paragraph adequately paraphrases the cited provisions

and direct the Court to the text of the provisions themselves. Additionally, this paragraph con-

tains legal arguments and conclusions to which no response is required. To the extent a further

response is required, Defendants deny any remaining allegations in this paragraph.

       35.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       36.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       37.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       38.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal




                                                  7
         Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 8 of 12



arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       39.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       40.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       41.     Defendants reallege all their previous responses.

       42.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       43.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       44.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.




                                                  8
          Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 9 of 12



        45.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

        46.     Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

       47.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       48.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       49.      Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

        50.     Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.




                                                  9
         Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 10 of 12



       51.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       52.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       53.     Defendants reallege all their previous responses.

        54.    This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

        55.    This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

        56.    Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

        57.    Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.




                                                 10
        Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 11 of 12



        58.    This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

        59.    Defendants reallege all their previous responses.

        60.    Defendants deny that this paragraph adequately paraphrases the cited provision

and direct the Court to the text of the provision itself. Additionally, this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a further response is

required, Defendants deny any remaining allegations in this paragraph.

       61.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       62.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       63.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       64.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.

       65.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a further response is required, Defendants deny any remaining allega-

tions in this paragraph.




                                                 11
         Case 4:20-cv-01274-BSM Document 3 Filed 10/23/20 Page 12 of 12



        66.     Additionally, Defendants deny that Plaintiffs are entitled to any of the relief re-

quested in the prayer for relief.

Dated: October 23, 2020                            Respectfully submitted,

                                                   LESLIE RUTEDGE
                                                       Arkansas Attorney General       A~
                                                   VINCENT M. WAGNER (2019071)
                                                       Deputy Solicitor General                ~
                                                                                                A.k=:.
                                                                                       ''(r--J •j     A
                                                                                                          -
                                                   OFFICE OF THE ARKANSAS
                                                    ATTORNEY GENERAL
                                                   323 Center Street, Suite 200
                                                   Little Rock, Arkansas 72201
                                                   (501) 682-8090
                                                   (501) 682-7395 (fax)
                                                   vincent. wagner@arkansasag.gov

                                                   Counsel for Defendants

                                     CERTIFICATE OF SERVICE

       I certify that served Plaintiffs' counsel, John E. Tull, III, by email Gtull@qgtlaw.com)

with a hard copy following by first-class mail, postage prepaid on October 23, 2020.




                                               VincentM. Wagner




                                                  12
